Title: From George Washington to Charles Cotesworth Pinckney, 3 November 1799
From: Washington, George
To: Pinckney, Charles Cotesworth



Dear Sir,
Mount Vernon Novr 3d 1799

Your favour of the ⟨illegible⟩d inst. from New Port, came duly to hand, and gave Mrs Washington (who continues to be much indisposed but ⟨hopes soon to be⟩ well again) and myself much pleasure to hear of Mrs Pinckney⟨’s⟩ encreasing health. A little time ⟨illegible the⟩ fine settled weather we enjoy at present, will, we hope, restore it entirely.
The Rout from Trenton, or Philadelphia to Harpers Ferry, is, as you have marked—Lancaster, York, Hanover (or better known by McAllisters Town) Frederick Town. The Road upon the whole good.
But another and better reason will induce you to take it. By ⟨a letter⟩ lately received from Colo. Parker, who had been instructed to make arrangements for Quartering (in Huts) the ⟨illegible⟩ Regiments on ground belonging to the U. S. (where the Arsenal is established in the vicinity of Harpers Ferry ⟨illegible⟩ and does not furnish sufficient ⟨illegible⟩ for building them, and that the Water, in both the Potomac and Shenandoah, are now so low, ⟨owing to⟩ the great drought of the Summer ⟨illegible⟩ no transportation in ⟨illegible available⟩ for the purpose of supplying those ⟨illegible⟩; and as the Season was so far advanced, that part of these Regiments had better go to Frederick Town in Maryld, than winter in Pennsylvania.
Seperation of the Troops, was so contrary to my expectation and wishes, that I wrote two or three letters to Colo. Parker ⟨illegible to keep⟩ them. I resolved to send Colo. Lear to Harpers Ferry, and on the spot to determine whether such a seperation was indispensable; and in that case to proceed to Frederick Town to see what condition, and under what circumstances the Barracks at that

place were; and whether attainable or not; as I believe they belong to the State. I have written a hypothetical letter on the Subject ⟨to⟩ the Governor thereof, to avoid delay, if such neccessity is manifest. Frederick Town is not more than twenty miles from Harpers Ferry, but the distance from the latter to Carlisle is considerably ⟨illegible⟩tion of the Troops ought ⟨illegible⟩, notwithstanding ⟨illegible⟩ Barracks at the latter, belonging ⟨illegible⟩ The condition the ⟨illegible⟩ certain it is that ⟨illegible⟩ cost more than the whole ⟨illegible⟩ at Harpers Ferry, ⟨illegible⟩ Cantoned at that place.
The peculiar ⟨illegible which⟩ you were thrown by the ill health of Mrs Pinckney, and Genl Hamilton ⟨illegible asking that⟩ I would Instruct Colo. Parker ⟨illegible⟩ than he could in this business ⟨illegible⟩ inducements to ⟨illegible⟩ therein; for to go partially into military operations, is not only ⟨illegible⟩ upon, but adverse to my principles.
The situation of European Affairs is interesting and ⟨illegible⟩ much watchfulness ⟨illegible⟩ information respecting the Suspension ⟨illegible⟩ing of our Envoys has been ⟨illegible⟩ is my opinion from the ⟨Envoys illegible⟩ may be false. I thank you for the extract of Mr Mountflorence’s letter.
Mrs Washington and Mr and Mrs Lewis and Mr Custis, unite there best wishes with mine for the perfect restoration of Mrs Pinckneys health. With Compliments to yourself and the young Ladies At all times I am most sincerely dear Sir Your Most Obedt and affecte Hble Servant

Go: Washington


P.S. ⟨illegible⟩ I have in my last by Genl Hamilton asked what was to be the destination of the 7th Regiment for none has been mentioned in his Communication to me.

